Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 1 of 8 PageID: 646



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                    :
YISROEL MEIR LEEDER                                 :
                                                    :
               Plaintiff,                           : Civil Action No. 18-12384 (BRM)(DEA)
                                                    :
        v.                                          :
                                                    :
MOSHE FEINSTEIN, et al.,                            :              ORDER
                                                    :
               Defendants.                          :
                                                    :

        This matter comes before the Court on a motion to set aside the Clerk’s Entry of Default

by Defendants Moshe Feinstein and Chaviva Feinstein (“Defendants”). See ECF No. 67. This is

Defendants’ second such motion. See ECF Nos. 34 and 67. Plaintiff opposes this Motion. See ECF

No. 69. For the reasons stated herein, Defendants’ Motion is GRANTED.

   I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff filed his Complaint on August 2, 2018 alleging claims under 18 U.S.C. §§ 1961-

1968 (“RICO”), N.J.S.A. § 2C:41-2(c) (“New Jersey RICO”), the New Jersey Consumer Fraud

Act, and common law causes of action for fraud, breach of contract, and quasi-contract. See ECF

No. 1. Defendants were served with the Complaint on August 23, 2018. See ECF Nos. 15-18.

Defendants did not file an Answer, so Plaintiff sought entry of default on September 18, 2018, and

subsequently filed a Motion for Default Judgment [ECF No. 20]. On October 19, 2018, Defendants

filed a Motion to Set Aside Default [ECF No. 34], which the Court granted. See ECF No. 51. In

an Order entered on December 18, 2019, the Court set January 4, 2019 as the deadline for

Defendants to answer or otherwise respond. ECF No. 53. On January 14, 2019, Defendants filed

a Motion to Dismiss and requested an Order Referring this Matter to a Beis Din [ECF No. 61],
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 2 of 8 PageID: 647



which was granted in part and denied in part. See ECF Nos. 63 and 64. In the Court’s Order [ECF

No. 64] on the Motion to Dismiss [ECF No. 61], the Court gave Plaintiff “thirty (30) days from

the date of this Opinion and Order to file an Amended Complaint curing any deficiencies addressed

in the Opinion.” ECF No. 64 at 2.

          Plaintiff alleges that the Defendants did not contact Plaintiff to determine whether Plaintiff

intended to amend his Complaint or proceed with his original Complaint. ECF No. 69 at 5. Plaintiff

argues that Defendants cannot rely on a potential amendment to the Complaint to vacate the entry

of default. Id. at 7. Defendants allege that based on the Opinion and Order on Defendants’ Motion

to Dismiss [ECF Nos. 63 and 64], they thought the Complaint was dismissed. So, apparently

Defendants were waiting for Plaintiff to file an Amended Complaint to respond. ECF No. 67 at 5.

Defendants allege the entry of default took them by surprise. Id. Defendants claim they intended

to answer or otherwise plead and relied on their retained counsel to notify Plaintiff of their intent

to respond after an Amended Complaint was filed. Id. Defendants are now proceeding pro se and

ask the Court for leave to file the proposed Answer filed with this Motion and to vacate the Clerk’s

entry of default. Id.

    II.      LEGAL STANDARDS

          The entry of default and default judgment is governed by Federal Rule of Civil Procedure

55. The power to grant default judgment “has generally been considered an ‘inherent power,’

governed not by rule or statute but by the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Hritz v. Woma Corp.,

732 F.2d 1178, 1181 (3d Cir. 1984) (citations omitted). Because a default judgment prevents a

plaintiff's claims from being decided on the merits, “this court does not favor entry of defaults or

default judgments.” United States v. $55,518.05 in U.S. Currency, 728 F.2d 192, 194 (3d Cir.

                                                    2
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 3 of 8 PageID: 648



1984). Accordingly, the Third Circuit has clarified that, while “the entry of a default judgment is

left primarily to the discretion of the district court,” this “discretion is not without limits,” and

cases should be “disposed of on the merits whenever practicable.” Hritz, 732 F.2d at 1181

(citations omitted); see also $55,518.05 in U.S. Currency, 728 F.2d at 194–95.

           Pursuant to Rule 55(c), “[t]he court may set aside an entry of default for good cause.” Fed.

R. Civ. P. 55(c). In exercising its discretion to vacate the entry of default, the Court must consider

three factors: “(1) whether the plaintiff will be prejudiced; (2) whether the defendant has a

meritorious defense; and (3) whether the default was a result of the defendant’s culpable conduct.”

Budget Blinds, Inc. v. White, 536 F.3d 244, 255 (3d Cir. 2008) (citing $55,518.05 in U.S. Currency,

728 F.2d at 195). Notably, the standard for setting aside a default is less strict than the standard for

setting aside a default judgment. See Feliciano v. Reliant Tooling Co., 691 F.2d 653, 656 (3d Cir.

1982).

           Any doubts in this inquiry are “to be resolved in favor of the party moving to set aside the

default judgment so that cases may be decided on their merits.” Ford v. Consigned Debts &

Collections, Inc., No. 09–3102, 2010 WL 2758182, at *2 (D.N.J. July 12, 2010) (citing $55,518.05

in U.S. Currency, 728 F.2d at 194–95). “‘[M]atters involving large sums should not be determined

by default judgment if it can reasonably be avoided,’ since ‘the interests of justice are best served

by a trial on the merits.’” Livingston Powdered Metal, Inc. v. N.L.R.B., 669 F.2d 133, 136–37 (3d

Cir. 1982) (quoting Tozer v. Charles A. Krause Milling Co., 189 F.2d 242, 245 (3d Cir. 1951)).


    III.      ANALYSIS

           The Court has carefully considered the relevant factors and finds that the entry of default

should be vacated.



                                                    3
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 4 of 8 PageID: 649



            a. Plaintiff Will Not Be Prejudiced by Vacating the Entry of Default.

        Plaintiff argues that vacating the entry of default will prejudice him because he alleges that

Defendants intentionally delayed filing a response so that they could hide stolen money. ECF No.

69 at 6. Plaintiff argues that vacating the entry of default would reward the Defendants for their

attempt to delay this action. Id. at 7. Defendants argue that there is no prejudice to Plaintiff because

granting this Motion would simply require Plaintiff to litigate this action rather than succeed

through default. ECF No. 70 at 3.

        The Court finds that Plaintiff will not be prejudiced by vacating the entry of default.

Plaintiff brought this action, as all plaintiffs do, with the intention of litigating the action. Prejudice

under the first prong “only accrues due to a loss of available evidence, increased potential for fraud

or collusion, or [where judgment has been entered,] substantial reliance upon the judgment.” Reed

v. New Jersey State Police, No. 15-1305, 2015 WL 5821965, at *2 (D.N.J. Oct. 2, 2015) (internal

quotation marks omitted). While Plaintiff claims the Defendants are hiding and spending stolen

money, the Court cannot rely on Plaintiff’s statement without any proof of that assertion to

conclude that Defendants are intentionally delaying this action to perpetrate fraud. Plaintiff simply

states that “numerous individuals have indicated that Moe Feinstein is an individual with a

gambling problem who will spend whatever money he possesses…” ECF No. 69 at 6. The Court

will not rely on this statement to conclude that Plaintiff would be prejudiced by vacating default

and allowing Defendants to file their proposed Answer. Further, Plaintiff does not demonstrate

that the delay in Defendants’ response resulted in the loss of available evidence. Thus, the Court

finds that vacating the entry of default will not prejudice Plaintiff.




                                                    4
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 5 of 8 PageID: 650



           b. Defendants Can Set Forth a Meritorious Defense.

       The Third Circuit “consider[s] the meritorious-defense factor the ‘threshold issue....’”

Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc., 175 F. App'x 519, 522 (3d Cir.

2006) (quoting Hritz, 732 F.2d at 1181). The defendant is required to “set forth with some

specificity the grounds for his defense.” Id. The court then “look[s] at the substance of that defense

to determine whether it is meritorious.” Id. (citation omitted). But the court “need not decide the

legal issue’ at this stage of review.” Id. (quoting Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74

(3d Cir. 1987)).


       Default is generally disfavored by the courts because courts prefer parties to dispose of

cases on their merits. Thus, the threshold for what constitutes a meritorious defense is relatively

low. It is important to note that the evaluation by the Court as to whether Defendants have a

meritorious defense is not equivalent to an evaluation of the case on the merits. Defendants claim

that Plaintiff seeks, as damages, charges that resulted from Plaintiff’s alleged unauthorized

withdrawal of money invested with Defendants. Further, Defendants claim that Plaintiff cannot

establish that Defendants defrauded Plaintiff when he did not receive the high investment returns

he expected because Plaintiff knew he was investing bitcoins, the value of which is highly volatile.

The Court need not determine the veracity of Defendants’ arguments, but will simply look to see

if those arguments, if taken as true, would establish a meritorious defense.

       Plaintiff claims the Defendants cannot set forth a meritorious defense and claims that

Defendants “in fact essentially admit most of the allegations” against them. At present, Court does

not agree with Plaintiff’s conclusion. Mr. Feinstein’s statement in his Affidavit [ECF No. 34] that

Plaintiff “invested” money with the expectation of a high rate of return that was not paid, does not



                                                  5
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 6 of 8 PageID: 651



on its face prove that Defendants were acting fraudulently. While the Court does not evaluate the

merits of Plaintiff’s fraud allegations at this time, the Court simply notes that less than expected

investment returns can occur absent fraudulent activity.

         Plaintiff also argues that Defendants’ claim that Plaintiff is seeking a usurious amount of

interest is without merit. ECF No. 69 at 7. The Court agrees with Plaintiff that this claim is likely

without merit because claims for charging usurious amounts of interest are directed to any person

making any loan, not a person seeking payment from an investment or loan under N.J.S.A. 31:1-

1. Here, Plaintiff is an individual who participated in investment and loan opportunities with

Defendants’ cash advance business. In fact, Plaintiff claims Defendants charged him usurious rates

of interest on his investments and loans. Simply stated, it does not make sense for Defendants to

claim as a defense that Plaintiff is seeking usurious amounts of interest because Defendants were

agents of the institution charging Plaintiff interest. Even though this claim is likely without merit,

Defendants have other defenses that are at least facially meritorious.

         Lastly, Plaintiff argues that Mr. Feinstein’s argument that his wife was not involved in the

fraud is not a defense. Plaintiff slightly mischaracterizes Mr. Feinstein’s statement that his wife

was not involved with the transactions relevant to Plaintiff’s investments and account. Plaintiff

states that Mr. Feinstein said that his wife was not involved in the fraud. Plaintiff’s statement

implies that Mr. Feinstein admitted he was involved in the fraud, but he did not. In Mr. Feinstein’s

declaration filed with Defendants’ first Motion to Seat Aside Entry of Default [ECF No. 34], he

states

         Plaintiff is suing people, like my wife, Chaviva Feinstein, who had nothing to do with these
         transactions, and are suing without any showing of her involvement whatsoever, without a
         showing of her knowledge of these transactions, and without a showing that she in any way
         conspired with the other Defendants in any way.


                                                  6
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 7 of 8 PageID: 652



Mr. Feinstein’s statements, if taken as true, do present a meritorious defense. If Mrs. Feinstein

truly was not involved with Mr. Feinstein’s business, then Plaintiff has no claim against her.

       The Court finds that taking Defendants’ claims as true, Defendants have presented a

meritorious defense to Plaintiff’s accusation that he was defrauded because he did not receive the

high returns Defendants led him to believe that he would on his investments with Defendants’ cash

advance business.

           c. The Default Was Not the Result of Culpable Conduct on Behalf of Defendants.

       Lastly, the Court finds that the delay in filing an Answer does not appear to be the result

of Defendants’ culpable conduct. Culpable conduct requires some finding of “willfulness” or “bad

faith.” See Hritz v. Woma Corp., 732 F.2d 1178, 1182-83 (3d Cir. 1984). “[T]he culpable conduct

standard requires that...more than mere negligence be demonstrated.” Id. at 1183. Here,

Defendants argue the delay in filing an Answer resulted from a misunderstanding. Defendants

argue that they believed Plaintiff’s Complaint was dismissed and that they were waiting to file

their Answer after Plaintiff filed an Amended Complaint. Plaintiff responds that Defendants should

have asked him whether he intended to file an Amended Complaint. The Court is unclear whether

Defendants thought their counsel was going to contact Plaintiff or whether Defendants did not

understand that they should contact Plaintiff. Regardless, the Court does not find that either

mistake amounts to culpable conduct. Further, Defendants have attached their Answer to this

Motion, so clearly, they intended to file an Answer and do not intend to continually delay this

action. Accordingly,

       IT IS on this 11th day of December 2019,




                                                 7
Case 3:18-cv-12384-BRM-DEA Document 71 Filed 12/11/19 Page 8 of 8 PageID: 653



       ORDERED that Defendants’ Motion to Vacate Entry of Default [ECF No. 67] is

GRANTED; and it is further

       ORDERED that the Clerk is directed to separately file Defendants’ proposed Answer (see

ECF No. 67 pages 16-35) submitted with this Motion as Defendants’ Answer; and it is further

       ORDERED that this Order terminates ECF No. 67.

                                                                   s/ Douglas E. Arpert
                                                                DOUGLAS E. ARPERT
                                                  UNITED STATES MAGISTRATE JUDGE




                                              8
